Order of disposition, Family Court, New York County (Ruth Zuckerman, J.), entered on or about February 21, 1996, which placed the subject children under the supervision of the Commissioner of Social Services for a period of 12 months, upon a finding of neglect based upon, inter alia, domestic violence between respondent parents, unanimously affirmed, without costs.
We agree with Family Court that the evidence of acts of severe violence between respondents in the presence of their children is sufficient to show, “as a matter of common sense”, that the children were in imminent danger of becoming impaired within the meaning of Family Court Act § 1012 (f) (i) (B), and indeed that the oldest child had already suffered actual emotional harm. Such findings may be made without expert evidence (Matter of Lonell J., 242 AD2d 58; accord, Matter of Deandre T., 253 AD2d 497). Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.